Citation Nr: 0800172	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-34 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disorder. 

2.  Entitlement to service connection for a left ankle 
disorder. 

3.  Entitlement to service connection for postoperative 
residuals of left wrist ganglion cyst removal.

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to July 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2005 
rating decision by the Waco (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
left ankle disorder and postoperative residuals of left wrist 
ganglion cyst removal and granted service connection for a 
left knee disorder with a 10 percent rating effective October 
4, 2004.  Also on appeal is an April 2005 rating decision 
that denied service connection for bilateral hearing loss and 
tinnitus.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disorder is 
manifested by limitation of flexion to 45 degrees; objective 
subluxation, lateral instability, compensable limitation of 
extension, ankylosis, and impairment of the tibia are not 
shown.

2.  It is not shown that the veteran has a current left ankle 
disorder that is related to service.

3.  The veteran has no current postoperative residuals of 
left wrist ganglion cyst removal and no current diagnosis of 
a left wrist disorder.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the 
veteran's service connected left knee disorder. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.7, 4.71a, 
Diagnostic Codes (Codes), 5257, 5258, 5260, 5261 (2007).

2.  Service connection for a left ankle disorder is not 
warranted. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

3.  Service connection for postoperative residuals of left 
wrist ganglion cyst removal is not warranted. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decisions on these matters.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The November 2004 letter advised him 
to submit everything in his possession that pertained to his 
claims.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim on appeal.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In regards to the left knee claim, the veteran is challenging 
the initial evaluation and effective date assigned following 
the grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify for this claim has been satisfied.

For the remaining claims, the Board observes that although 
the veteran was not provided with notice regarding the 
disability ratings and effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)); the error was harmless 
because as the appeal is being denied, the matters of a 
disability rating and effective date of award are moot. 

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records (SMR's) and 
identified private treatment records.  The veteran was 
afforded VA joint medical examinations in February and June 
2005 and a VA audiological evaluation in April 2005; the 
reports of which are associated with the claims file.  The 
veteran indicated that he was treated at the Roosevelt Roads 
Naval Hospital sometime in February 1971 for a left leg and 
possibly hearing loss related injuries.  The Board notes that 
these records appear to be relevant in regards to the 
veteran's hearing loss and tinnitus claims and such matters 
have been remanded for further development as will be 
discussed below.  The Board notes that as service connection 
has already been granted for a left leg disorder and those 
records appear to not be relevant for the increased rating 
claim and for the remaining service connection claims, there 
is no duty to obtain such records before deciding the issues 
below.  The veteran has not identified any other treatment 
records that remain outstanding.  As VA has fulfilled the 
duty to notify and assist to the extent possible, the Board 
can consider the merits of this appeal without prejudice to 
the veteran. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background, Criteria, & Analysis

A.  Entitlement to a Rating in Excess of 10 Percent for a 
Left Knee Disorder

On February 2005 VA examination, it was noted that the claims 
file was reviewed.  The veteran had complaints of residual 
instability of the left knee with locking.  He was diagnosed 
with having a torn meniscus of the left knee in 1991 and had 
arthroscopic surgery.  There were no episodes of dislocation 
or recurrent subluxation.  He worked as a mechanic from 1971 
to 1995.  He currently worked in auto sales.  He experienced 
pain in his left knee with prolonged standing or walking 
greater than 2 hours.  Physical examination revealed that the 
left knee was not painful on motion.  The examiner noted that 
there were no additional limitations with repetition of 
movement during the physical examination that were related to 
pain, fatigue, incoordination, weakness, or lack of 
endurance.  There was no objective evidence of painful motion 
of the left knee.  He had crepitus with the left knee at full 
flexion, though without heat, redness, or swelling.  There 
was tenderness in the lateral tibial plateau of the left knee 
with a positive McMurray sign.  There was no gait and 
functional limitations on standing and walking.  Ankylosis 
was not present.  

The left knee exhibited a full range of motion with crepitus 
at extremes of flexion at 140 degrees and with normal 
extension at 0 degrees.  The medial and lateral collateral 
ligaments were intact.  The anterior and posterior cruciate 
ligaments were intact with a negative Lachman's test.  The 
lateral meniscus was painful.  An x-ray of the knees showed 
degenerative joint disease in both knees.  

On June 2005 VA examination, it was noted that the c-file was 
reviewed.  The veteran reported a history of his knee 
locking, swelling, and pain.  The last episode of swelling 
was three weeks ago.  Flare-ups were random and painful, 
which limited ambulation and eased after rest from several 
minutes to several hours.  He did not use crutches, braces, a 
cane, corrective shoes, etc.  There were no episodes of 
dislocation or recurrent subluxation.  Physical examination 
revealed that range of motion was from 0 to 115 degrees.  
There was no pain from 0 to 45 degrees, but pain was present 
from 45 to 90 degrees.  On repetitive motion, pain was as 
noted and there was weakness and increased pain with resisted 
motion.  His knee was stable, but there was tenderness over 
the lateral collateral ligament.  The McMurray's test was 
normal.  His gait was normal and there were no functional 
limitations on standing or walking.  Ankylosis was not shown.  
X-rays revealed that there was no evidence of fracture or 
dislocation.  There was minimal hypertrophic bone reaction in 
the regional bones of the knees bilaterally.  There was no 
significant reduction of joint space.  A prominent soft 
tissue of the right knee might represent mild joint effusion.   

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted since the rating assigned for the entire period 
reflects the greatest degree of impairment shown at any time 
during the period. 

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

Codes 5010, 5003 provide for rating arthritis based on 
limitation of motion. 38 C.F.R. §  4.71a.  If limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each major joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension).  Under Code 5260 a 0 
percent rating is warranted when flexion is limited to 60 
degrees; 10 percent when limited to 45 degrees; 20 percent 
when limited to 30 degrees; and 30 percent when limited to 15 
degrees.  Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; 20 percent when limited to 15 degrees, 
and 30 percent when limited to 20 degrees.  Higher ratings 
are available for more severe limitations.  [Plate II, 
reflects that normal extension of the knee is to zero 
degrees, and normal flexion is to 140 degrees.] Id.

Under Code 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and 
a 30 percent rating when severe. 38 C.F.R. § 4.71a.

Here, the evidence of record shows that the veteran has 
limitation of flexion that allows for a compensable rating 
under Code 5260.  On June 2005 VA examination, the examiner 
noted pain on flexion from 45 to 90 degrees.  Consequently, 
the veteran is entitled to a 10 percent rating, but no higher 
under Code 5260.  Extension has not been reported as being 
limited by 5 degrees or higher, so a compensable rating under 
Code 5261 is not warranted.

To establish entitlement to a rating in excess of 10 percent 
consideration must be given to other potentially applicable 
codes.  A 20 percent rating under Code 5258 is not warranted, 
as there is no evidence of dislocated semilunar cartilage.  A 
compensable rating under Code 5257 (for recurrent subluxation 
or lateral instability) is not warranted as there is no 
objective evidence of left knee instability.  Notably, on 
February and June 2005 VA examinations, the examiners 
specifically noted that there were no episodes of dislocation 
or recurrent subluxation.  The February 2005 VA examination 
reported a negative Lachman's test.  On June 2005 VA 
examination, it was noted that there was tenderness over the 
lateral collateral ligament, but that the knee was stable.  
The McMurray's test was normal.  While the veteran has 
reported left knee instability, because he is a layperson, 
his reports are not competent evidence of medical findings.  
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required." 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Other rating Codes applicable to leg disability have been 
considered but as ankylosis and impairment of the tibia are 
not shown (See Codes 5256 and 5262), they do not apply.  
Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated. 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, the June 2005 examiner found that 
flexion was to 115 degrees with pain at 45 degrees and that 
for repetitive movement pain was as noted.  Such limitation 
of function is accounted for by the current 10 percent 
rating.

In summary, a rating in excess of 10 percent for left knee 
disorder is not warranted under any of the applicable rating 
criteria at any point throughout the appeal period.  There is 
a preponderance of the evidence against this claim and it 
must be denied.

B.  Entitlement to Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To establish service connection for a disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in- 
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability). 
Hickson v. West; 13 Vet. App. 247, 248 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

1.  Left Ankle Disorder

SMR's showed treatment in May 1970 for a twisted left ankle.  
Follow-up treatment records showed swelling, black and blue 
markings near the heel area, and difficulty moving.  A May 
1970 x-ray of the left ankle showed soft tissue swelling of 
the lateral malleolus with no visible fractures.  
Approximately one-week after the initial left ankle injury 
the left ankle was better, but was still weak.  A "stirrup" 
dressing was applied to give the ankle better support.  
Subsequent treatment records, including a March 1970 flight 
physical and June 1971 separation examination, were negative 
for any complaints, treatment, or diagnoses of a left ankle 
disorder.  

On February 2005 VA examination, it was noted that the claims 
file was reviewed. The veteran had complaints of residual 
instability of the left ankle and multiple sprains with a 
significant sprain occurring in 1999.  He did not have 
surgery, but continued to have aching, stiffness, pain, and 
instability.  He indicated that he wore a brace on his left 
ankle in the past, but not at the present time.  He used a 
cane in the past, but not at the present time because of pain 
in the left wrist when using the cane.  Physical examination 
revealed that the left ankle had full painless range of 
motion.  X-rays revealed a small bone fragment laterally 
indicating either an accessory bone or an old chip fracture 
with nonunion.  The diagnosis was left ankle sprain with 
normal examination. 

On June 2005 VA examination, it was noted that the c-file was 
reviewed.  The veteran reported that his left ankle only 
flared up with reinjury.  X-rays revealed a small isolated 
bone fragment just below the distal fibula.  This could be 
either an old chip fracture with nonunion or an accessory 
bone.  Clinical significance was doubtful.  The diagnosis was 
that the left ankle had a normal exam and a questionable x-
ray that was less likely as not related to military service.  

Here, the veteran seeks service connection for a left ankle 
disorder.  There are three threshold requirements that must 
be met in order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; left ankle sprain and a possible old chip fracture 
with nonunion have been diagnosed (See February and June 2005 
VA examinations). Next, there must be evidence of disease or 
injury in-service.  The veteran's SMR's show treatment in May 
1970 for a twisted left ankle with swelling.  Finally, there 
must be competent evidence (medical opinion) that links the 
current left ankle disorder to the veteran's service.  Here, 
there is no such medical opinion.  No medical practitioner 
has opined that the veteran's left ankle disorder is as 
likely as not related to any event in service.  In fact, on 
June 2005 VA examination, the examiner specifically opines 
that the left ankle has a normal examination with a 
questionable x-ray that is less likely than not related to 
military service.  The x-ray shows either an old chip 
fracture with nonunion or an accessory bone in which it has 
been specifically noted that the clinical significance is 
doubtful.  There is no competent medical evidence to the 
contrary.  

Because the veteran is a layperson, he is not competent to 
establish by his own opinion that any current left ankle 
disorder is etiologically related to an event or injury in 
service (left twisted ankle). See Espiritu, supra.  There is 
a preponderance of the evidence against his claim.  Hence, it 
must be denied.

2.  Left Wrist Disorder

SMR's showed treatment in March 1968 for a ganglion cyst on 
the left wrist.  A March 1970 flight physical noted a 
ganglion cyst of the left wrist that was not considered 
disabling.  In April 1970 the ganglion cyst was removed in 
which the veteran was discharged to limited duty immediately 
following the procedure.  June 1971 separation examination 
was negative for any complaints, treatment, or diagnoses 
related to residuals of ganglion cyst removal of the left 
wrist.  

On February 2005 VA examination, it was noted that the claims 
file was reviewed.  The veteran had complaints of residual 
cramping of his left hand since 1974.  Physical examination 
revealed that the left wrist was not painful on motion.  
Range of motion was normal.  An x-ray of the left wrist 
showed that it was within normal limits.  The diagnosis was 
left wrist condition resolved without residuals that were 
related to military service.  

On June 2005 VA examination, it was noted that the c-file was 
reviewed.  It was noted that the veteran was left hand 
dominant.  The veteran reported that since the cyst removal 
in service he was not able to use his hand well and had 
discomfort in the forearm muscles.  X-rays revealed that 
there was no fracture or other acute osseous abnormalities 
identified.  Scapholunate distance was within normal limits.  
The examiner noted that the left wrist had a normal exam and 
x-rays; therefore the claim was less likely than not related 
to cyst removal.  

In the instant case, the weight of the competent evidence was 
against a finding that the veteran currently had a left wrist 
disorder.  Both the February and June 2005 VA examinations 
found that the examination and x-rays of the left wrist were 
within normal limits.  In February 2005, the examiner opined 
that the left wrist condition resolved without residuals that 
were related to service.  Also in June 2005, the examiner 
indicated that the left wrist was normal and opined that the 
left wrist disorder claim was less likely than not related to 
cyst removal.  In any claim seeking service connection, a 
threshold requirement that must be satisfied is that there 
must be competent evidence (a medical diagnosis) that the 
veteran actually has the disability for which service 
connection is sought. 38 U.S.C.A. §§  1110, 1131; See also 
Hickson v. West, 12 Vet. App. 247 (1999).  Here, the medical 
examinations indicated that the veteran did not have current 
residuals of ganglion cyst removal of the left wrist or a 
current diagnosis of a left wrist disorder.  Furthermore, 
there were no medical records relating any residuals or left 
wrist disorder to any events or injuries in service.   

Because the appellant is a layperson, he is not competent to 
establish by his own opinions that currently has a left wrist 
disorder and that such disorder is etiologically related to 
an event or injury during service (or ganglion cyst removal).  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection. Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  There is a preponderance of the evidence 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disorder is denied.  

Service connection for a left ankle disorder is denied.

Service connection for postoperative residuals of left wrist 
ganglion cyst removal is denied.



REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

The veteran asserts that in February 1971, he was blown off 
the wing of a P-3 Orion while the engines were running in a 
drill exercise that went wrong.  He indicated that he was 
hospitalized in the Roosevelt Roads Naval Hospital with leg 
injuries and hearing loss.  However, no such records have 
been associated with the claims file.  It also does not 
appear that any attempts have been made to associate with the 
claims file all records from the veteran's hospitalization at 
Roosevelt Roads Naval Hospital in February 1971.  These 
records are pertinent to the hearing loss and tinnitus 
claims.  VA has an obligation to obtain the relevant service 
records. 38 U.S.C.A. § 5103A(b)(3) (providing that efforts to 
obtain records in the custody of a Federal agency will 
continue until they are obtained or it is reasonably certain 
that they do not exist).

During the pendency of this appeal the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. §  5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).

The veteran has not received VCAA notice regarding disability 
ratings or effective dates.  As these claims are being 
remanded for further development, the veteran should be 
provided with such notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ensure that all VCAA 
notice and "duty to assist requirements 
mandated by 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107; implementing 
regulations; and all applicable legal 
precedent, are satisfied.  Under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the veteran should also be 
provided an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess, supra.  The veteran and 
his representative should be afforded the 
opportunity to respond.

2.  The appellant should be asked to 
identify all medical treatment providers 
who have treated him for any hearing loss 
and tinnitus disorders during and 
subsequent to service.  The RO/AMC must 
obtain complete treatment records (those 
not already in the claims folder) from all 
treatment sources identified.  The RO/AMC 
should request the National Personnel 
Records Center in St. Louis, Missouri, to 
provide all available service medical 
records from February 1971, along with any 
additional alternative records such as 
Office of the Surgeon General (SGO), 
morning reports from Naval Station, 
Roosevelt Roads, Puerto Rico, and all 
records of treatment in February 1971 from 
the Roosevelt Roads Naval Hospital.  If no 
such records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

3.  Thereafter, the RO/AMC should 
undertake any other indicated development, 
to include ordering any examinations 
deemed necessary.

4.  After the development ordered above is 
completed, the RO/AMC should re-adjudicate 
the claims.  If either claim remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant should 
have the opportunity to respond. The case 
should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


